June 14, 2018




                                                                          Supreme Court

                                                                          No. 2017-112-Appeal.
                                                                          (PC 13-1716)




                    Sean McKenna et al.               :

                              v.                      :

           William R. Guglietta, in his capacity as   :
           magistrate of the Rhode Island Traffic
                       Tribunal, et al.




                       NOTICE: This opinion is subject to formal revision before
                       publication in the Rhode Island Reporter. Readers are requested to
                       notify the Opinion Analyst, Supreme Court of Rhode Island, 250
                       Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
                       3258 of any typographical or other formal errors in order that
                       corrections may be made before the opinion is published.
                                                                     Supreme Court

                                                                     No. 2017-112-Appeal.
                                                                     (PC 13-1716)


             Sean McKenna et al.                :

                       v.                       :

    William R. Guglietta, in his capacity as    :
    magistrate of the Rhode Island Traffic
                Tribunal, et al.

                Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                               OPINION

         Justice Robinson, for the Court. The plaintiffs appeal from a May 16, 2014 order of the

Superior Court dismissing their second amended complaint with prejudice and a judgment of the

same date in favor of defendants.1 This case came before the Supreme Court for oral argument

pursuant to an order directing the parties to appear and show cause why the issues raised in this

appeal should not be summarily decided. After reviewing the record and considering the written

and oral submissions of the parties, we are satisfied that cause has not been shown and that this

appeal may be decided at this time.

         For the reasons set forth in this opinion, we affirm the judgment of the Superior Court.

1
        The plaintiffs in the instant case, as delineated in the Second Amended Complaint, are:
Sean McKenna, Christopher McKenna, Michele Ormerod, Maureen Brumbaugh, Steven Murray,
Francisco Espinal, Phyliss Stafford, April Caplinger, Amanda Couture, Faith Torres, John Paiva,
Joseph Payette, Kara Berker, Tasha Pabon, James Eche, Nicholas Moran, Eugenio Simas, Joseph
McKenna, Brittney Manzi, Charles Picerno a/k/a Charles Barrowdough III, Robert Rigdon, Tod
McKinley, Ward McKenna, Charlotte Nehme, and Lynn Iovino.
        The defendants, as delineated in the Second Amended Complaint, are: William R.
Guglietta, Alan Goulart, R. David Cruise, Domenic A. DiSandro III, William T. Noonan, Joseph
Abate, Lillian M. Almeida, and Edward C. Parker (all in their capacities as either judicially or
legislatively appointed magistrates of the Rhode Island Traffic Tribunal), as well as Gina
Raimondo, in her former official capacity as the Treasurer of the State of Rhode Island.


                                                    -1-
                                                     I

                                           Facts and Travel

        On January 10, 2014, plaintiffs filed a second amended complaint2 in Superior Court

challenging the constitutionality of the statutory system for appointing magistrates to the Rhode

Island Traffic Tribunal (Traffic Tribunal) and claiming that plaintiffs were due a refund of fines

and costs that had previously been assessed by the Traffic Tribunal on the theory that, as a result

of defendants’ unconstitutional conduct, defendants had been unjustly enriched by levying those

fines. In that complaint, plaintiffs alleged that they were residents of Rhode Island who had “had

controversies which [had] been adjudicated before the R.I. Traffic Tribunal since 1999, [and had]

been forced to pay fines and costs imposed by the putative Defendants and their predecessors.”

The complaint also alleged that defendants “lack[ed] judicial power to levy fines” because their

appointments to the Traffic Tribunal “ha[d] not been approved by the R.I. Judicial Nominating

Commission and a Governor * * *.” The plaintiffs averred that “[t]he unconstitutional actions of

Defendants levying fines have unjustly enriched the R.I. Treasury” and that “[t]he State Treasurer

holds those illegal fines in trust to be repaid to the Plaintiffs * * *.”

        On February 28, 2014, defendants moved to dismiss plaintiffs’ second amended complaint

with prejudice pursuant to Rules 12(b)(1) and 12(b)(6) of the Superior Court Rules of Civil

Procedure, arguing that that complaint was “substantively identical” to the two previous

complaints, both of which, defendants argued, had been dismissed without prejudice for failure to

“articulate a case in controversy.” At the May 13, 2014 hearing on defendants’ motion to dismiss,

defendants contended that “[t]he State defendants still do not have basic information from the




2
       The plaintiffs’ original complaint (filed on April 11, 2013) was dismissed without
prejudice on June 25, 2013. The plaintiffs’ first amended complaint (filed on August 30, 2013)
was passed without prejudice in an order that was entered on December 16, 2013.
                                               -2-
complaint which would allow them to frame any type of responsive pleading”—such as “what is

the harm and when did the plaintiff[s] suffer from it.”

       At the conclusion of the hearing, the hearing justice issued a bench decision, in which he

first assessed the sufficiency of the allegations contained in the second amended complaint

pertaining to plaintiffs’ challenge to the constitutionality of the system for appointing magistrates

to the Traffic Tribunal. The hearing justice, referring to the earlier proceedings before the Traffic

Tribunal, observed that “[t]he Supreme Court has said in the past that a party wishing to challenge

the authority of a magistrate should do so at the outset of his or her case and continue to press the

issue throughout.” (Emphasis added.) The hearing justice noted that the second amended

complaint failed to allege “whether [plaintiffs] are presently subject to the jurisdiction of the

Traffic Tribunal or whether they have matters pending before the Traffic Tribunal or whether

[plaintiffs] raised constitutional issues while before the Traffic Tribunal.” He further stated that the

second amended complaint “specifically [did] not indicate * * * the travel of the cases where the

alleged illegal or unconstitutionally-imposed fines applie[d] to each of these 24 plaintiffs.”

       The hearing justice next addressed the allegations in the second amended complaint

pertaining to plaintiffs’ unjust enrichment claim. He concluded that said complaint did not plead

sufficient facts to support a claim for unjust enrichment in view of his determination that:

               “The second amended complaint does not plead sufficient facts to
               recover previously-paid traffic fines or fines imposed by members of
               the Traffic Tribunal. Specificity is woefully lacking * * * as to
               whether facts have been pled here by any of the 24 plaintiffs that
               would, under any set of circumstances that could be proved, make
               this complaint -- the second amended complaint sufficient in terms
               of pleading unjust enrichment.”




                                                 -3-
       Accordingly, an order entered on May 16, 2014, granting defendants’ motion to dismiss

plaintiffs’ second amended complaint with prejudice.3 A judgment entered in favor of all

defendants on that same date. The plaintiffs timely appealed.

                                                  II

                                        Standard of Review

       “When we review the grant of a motion to dismiss pursuant to Rule 12(b)(6), we apply the

same standard as the hearing justice.” Tri-Town Construction Co., Inc. v. Commerce Park

Associates 12, LLC, 139 A.3d 467, 478 (R.I. 2016). “In reviewing a hearing justice’s decision with

respect to a Rule 12(b)(6) motion to dismiss, this Court examines the allegations contained in the

plaintiff’s complaint, assumes them to be true, and views them in the light most favorable to the

plaintiff.” Palazzo v. Alves, 944 A.2d 144, 149 (R.I. 2008). Dismissal is appropriate “when it is

clear beyond a reasonable doubt that the plaintiff would not be entitled to relief from the defendant

under any set of facts that could be proven in support of the plaintiff’s claim.” Id. at 149-50.

                                                  III

                                              Analysis

       We note initially that, during oral argument before this Court, counsel for plaintiffs, with

laudable candor, conceded that he had not been able to obtain or locate any records, either directly

from plaintiffs or through his own research, showing that any of the plaintiffs had, in fact, had any

violations adjudicated before the Traffic Tribunal. In addition, counsel acknowledged that only

three plaintiffs remained actively involved in the case because, in preparing for his appellate

argument, he had been unable to make contact with the other twenty-two plaintiffs named in the

second amended complaint.



3
       We infer from the record that said dismissal was premised on Rule 12(b)(6) of the Superior
Court Rules of Civil Procedure.
                                              -4-
       With respect to plaintiffs’ constitutional claim, this Court has previously stated that a

challenge to the constitutional authority of a magistrate is subject to our stringent raise-or-waive

rule such that claimants must raise their arguments challenging the authority of the magistrate to

act in the original proceeding before that magistrate. See Gordon v. State, 18 A.3d 467, 474 (R.I.

2011) (“We need not * * * address this constitutional challenge to the magistrate’s authority

because it is clear to us that applicant has failed to preserve the issue for appellate review.”); Yates

v. Wall, 973 A.2d 621, 623 (R.I. 2009) (mem.) (concluding that an applicant for postconviction

relief had lost the opportunity to challenge “the constitutionality of a magistrate’s statutory

authorization” by “failing to raise [that issue] at the trial level”); State v. Bouffard, 945 A.2d 305,

311 (R.I. 2008) (“It is undisputed that the magistrate was statutorily authorized to preside over the

* * * hearing. What defendant has belatedly sought to challenge is the constitutionality of that

statutory authorization. However, pursuant to our raise-or-waive rule, defendant has lost the

opportunity to pursue that challenge in this Court since he did not bring it to the attention of the

court below.”) (footnotes omitted).

       As the hearing justice correctly noted, the second amended complaint does not allege any

facts specifying that plaintiffs brought their constitutional challenges to the attention of the

presiding Traffic Tribunal magistrates during their proceedings in that tribunal. As such, we are of

the opinion that plaintiffs’ second amended complaint fails to state a viable claim for relief as to

that issue. See Gordon, 18 A.3d at 474; Yates, 973 A.2d at 623.

       With respect to plaintiffs’ claim for unjust enrichment, we are of the opinion that the

second amended complaint fails to allege the facts necessary to support that claim. Other than

supplying plaintiffs’ names and the allegation that they paid fines to the Traffic Tribunal, the

complaint is devoid of the facts that would be necessary to establish a claim for unjust enrichment.

Moreover, counsel for plaintiffs conceded that he had not been able to obtain necessary

                                                 -5-
information, either directly from plaintiffs or through his own research, relative to plaintiffs’

adjudications before the Traffic Tribunal, including whether plaintiffs had paid fines to the Traffic

Tribunal and, if so, in what amounts. This concession demonstrates that plaintiffs have been

unable to allege facts sufficient to support the first element of their claim for unjust enrichment—

i.e., proof that plaintiffs “conferred a benefit upon the party from whom relief is sought * * *.”

Dellagrotta v. Dellagrotta, 873 A.2d 101, 113 (R.I. 2005); see also Bouchard v. Price, 694 A.2d

670, 673 (R.I. 1997) (“[I]n order to recover * * * for unjust enrichment, a plaintiff is required to

prove three elements: (1) a benefit must be conferred upon the defendant by the plaintiff, (2) there

must be appreciation by the defendant of such benefit, and (3) there must be an acceptance of such

benefit in such circumstances that it would be inequitable for a defendant to retain the benefit

without paying the value thereof.”) (internal quotation marks omitted). As such, in our view, it is

“clear beyond a reasonable doubt” that plaintiffs “would not be entitled to relief from the

defendant[s]” with respect to their claim for unjust enrichment, in light of the admission that there

are not sufficient facts to support that claim. Palazzo, 944 A.2d at 149-50.

       Accordingly, we perceive no error in the hearing justice’s dismissal of the plaintiffs’

second amended complaint with prejudice.

                                                 IV

                                            Conclusion

       For the foregoing reasons, we affirm the order and judgment of the Superior Court. The

record may be returned to that tribunal.




                                                -6-
STATE OF RHODE ISLAND AND                                 PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

                                     Sean McKenna et al. v. William R. Guglietta, in his
Title of Case                        capacity as magistrate of the Rhode Island Traffic
                                     Tribunal, et al.
                                     No. 2017-112-Appeal.
Case Number
                                     (PC 13-1716)
Date Opinion Filed                   June 14, 2018
                                     Suttell, C.J. Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice William P. Robinson III

Source of Appeal                     Providence County Superior Court

Judicial Officer From Lower Court    Associate Justice Joseph A. Montalbano
                                     For Plaintiffs:

                                     William P. Tocco, III, Esq.
                                     For Defendants:

                                     Sean Lyness, Esq.
Attorney(s) on Appeal
                                     Michael W. Field
                                     Assistant Attorney General

                                     Ariele Yaffee
                                     Special Assistant Attorney General




SU-CMS-02A (revised June 2016)